Appeal *755from a decision of the Unemployment Insurance Appeal Board, filed August 3, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant resigned from his employment as a syrup technician for a soda business effective February 2001 claiming that a broken ventilation system put his health at risk. The record establishes, however, that the ventilation system was repaired within two days of it becoming inoperative and that during that time claimant was permitted to work in an alternate area. Furthermore, claimant’s contention that he left due to exposure to ozone gas was belied by the fact that the ozone machine was replaced in June 2000 and he had no further exposure to this gas. In any event, other than a generalized statement from a doctor regarding effects of ozone on human health, claimant offered no medical evidence to substantiate that the conditions at his office required him to quit (see Matter of Soto [Commissioner of Labor], 284 AD2d 851, 852; Matter of Rulka [Commissioner of Labor], 249 AD2d 876). Under these circumstances, substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left his employment without good cause. We have considered claimant’s remaining contentions and find them to be without merit.
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.